Case 1:18-cv-02231-LTB Document 6 Filed 10/09/18 USDC Colorado Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO



Civil Action No. 18-cv-02231-GPG


LINDA MARIE SMITH,

       Plaintiff,

v.

BRIDGECREST,
DRIVETIME,
RAYMOND C. FADEL,
MARK G. SAUDER, and
JON D. EHLINGER,

       Defendants.



                                   ORDER OF DISMISSAL


       Plaintiff Linda Marie Smith currently resides in Denver, Colorado. Plaintiff

initiated this action by filing pro se a pleading titled, “Plaintiff Original Petition, ECF No.

1, and a “Motion to: File Without Payment of Filing Fee Waive Other Costs Owed to the

State and Supporting Financial Affidavit,” ECF No. 2. On August 30, 2018, Magistrate

Judge Gordon P. Gallagher instructed Plaintiff to cure certain deficiencies before

proceeding in this Court with this action. Specifically, Magistrate Judge Gallagher

directed Plaintiff to submit claims and her request to proceed without prepaying fees or

costs on proper Court-approved forms.




                                               1
Case 1:18-cv-02231-LTB Document 6 Filed 10/09/18 USDC Colorado Page 2 of 2



       Plaintiff now has failed to comply in full with the August 30, 2018 Order within the

time allowed. Plaintiff has not filed her claims on a Court-approved form. The

Complaint and action, therefore, will be dismissed.

       The Court also certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this Order is not taken in good faith, and, therefore, in forma pauperis status will be

denied for the purpose of appeal. See Coppedge v. United States, 369 U.S. 438

(1962). If Plaintiff files a notice of appeal she must pay the full $505 appellate filing fee

or file a motion to proceed in forma pauperis in the United States Court of Appeals for

the Tenth Circuit within thirty days in accordance with Fed. R. App. P. 24.

       Accordingly, it is

       ORDERED that the Complaint and action are dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(b) for failure to comply with the August 30, 2018 Order

within the time allowed, and for failure to prosecute. It is

       FURTHER ORDERED that leave to proceed in forma pauperis on appeal is

denied. It is

       FURTHER ORDERED that all pending motions are denied as moot.

       DATED at Denver, Colorado, this       9th   day of      October        , 2018.

                                                   BY THE COURT:

                                                    s/Lewis T. Babcock
                                                   LEWIS T. BABCOCK, Senior Judge
                                                   United States District Court




                                              2
